                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JOSEPH HAMILTON,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )          No. 1:18-cv-223-ACL
                                                 )
LISA JACKSON, et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Joseph Hamilton for leave to

proceed in forma pauperis in this civil action. Upon consideration of the financial information

provided with the application, the Court finds that plaintiff is financially unable to pay any

portion of the filing fee. The motion will therefore be granted. In addition, the Court will

dismiss the complaint, without prejudice.

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief under § 1983, a complaint must plead more than “legal conclusions”

and “[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a
context-specific task that requires the reviewing court to, inter alia, draw upon judicial

experience and common sense. Id. at 679.

       Pro se complaints are to be liberally construed. Estelle v. Gamble, 429 U.S. 97, 106

(1976). However, they still must allege sufficient facts to support the claims alleged. Stone v.

Harry, 364 F.3d 912, 914-15 (8th Cir. 2004); see also Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980) (even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law). Federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint.”

Stone, 364 F.3d at 914-15. In addition, giving a pro se complaint the benefit of a liberal

construction does not mean that procedural rules in ordinary civil litigation must be interpreted

so as to excuse mistakes by those who proceed without counsel. See McNeil v. U.S., 508 U.S.

106, 113 (1993).

                                        The Complaint

       Plaintiff Joseph Hamilton brings this civil action against Lisa Jackson, Anthony Weaver,

John Doe, and Police Officer John Doe #2. He identifies Jackson as the manager of a Casey’s

General Store in Kennett, Missouri. He indicates that the other defendants are police officers in

Kennett, Missouri.

       According to the complaint, on July 5, 2017 in Kennett, Jackson hit plaintiff with her car.

Plaintiff’s knee was seriously injured. Plaintiff called 911 and “the police came and nothing was

done about her hitting me with her car. She was not arrested for anything but I was charged with

property damage to her car.” (Docket No. 1 at 5). Defendant Weaver “and his father-in-law,

who I found out was the Chief all lied under oath the Chief and another officer was first on

scene, Anthony Weaver came after the Chief and other officers came but he said he was the first



                                                2
officer on scene.” Id. at 7. Weaver and another officer failed to arrest Jackson. They let her

drive her car to the police station. Plaintiff’s charges against Jackson were not answered, and

Weaver and the Kennett Police Chief failed to obtain plaintiff’s medical records or otherwise

investigate his case. Plaintiff told the judge and everyone that there was more to this case than

property damage. Plaintiff lost his job due to the incident, and he incurred medical bills that

remain outstanding. He needs therapy but cannot afford it.

       As relief, plaintiff seeks to have his medical bills paid and his job restored, and to have

Jackson “prosecuted for her part in this case.” Id. at 5.

                                            Discussion

       To the extent plaintiff can be understood to bring this case pursuant to state tort law, it is

subject to dismissal because it appears that all parties are citizens of the same state. See 28

U.S.C. § 1332. To the extent plaintiff can be understood to bring this case pursuant to 42 U.S.C.

§ 1983, it is also subject to dismissal. To state a claim under 42 U.S.C. § 1983, a plaintiff must

establish: (1) the violation of a right secured by the Constitution or laws of the United States, and

(2) that the alleged deprivation of that right was committed by a person acting under color of

state law. West v. Atkins, 487 U.S. 42, 48 (1988). Regarding Jackson, plaintiff does not allege,

nor is it apparent, that she was a state actor. He therefore fails to state a claim against her under

§ 1983.

       Plaintiff has also named three police officers as defendants. However, he does not

specify whether he sues them in an official capacity, an individual capacity, or both, despite the

fact that the form complaint specifically instructed him to so specify. Where a “complaint is

silent about the capacity in which [plaintiff] is suing defendant, [a district court must] interpret

the complaint as including only official-capacity claims.” Egerdahl v. Hibbing Community



                                                  3
College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989).

Naming a government official in his official capacity is the equivalent of naming the government

entity that employs him. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Based

upon the allegations in the complaint, it appears the law enforcement defendants are employed

by a police department, which is not an entity subject to suit under § 1983. See Ketchum v. City

of West Memphis, Ark., 974 F.2d 81, 82 (1992) (entities such as police departments are “not

juridical entities suable as such). In addition, the complaint fails to state a claim of municipal

liability. See Monell v. Dept. of Social Services of City of New York, 436 U.S. 658, 690-91

(1978).

          Even if plaintiff had named the police officer defendants in an individual capacity, his

claims would fail. Plaintiff’s statement that the law enforcement defendants lied under oath is

wholly conclusory, and fails to state a plausible claim for relief. See Iqbal, 556 U.S. at 678-79.

Plaintiff also alleges that the law enforcement defendants failed to arrest Jackson and failed to

investigate his side of the case, and he states he wants Jackson to be prosecuted. However,

plaintiff does not have a legally cognizable interest in having another person arrested or charged

with a crime, or to have a crime investigated. In addition, this Court cannot, as plaintiff requests,

compel the criminal prosecution of Jackson. See Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973) (“a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another”); see also Parkhurst v. Tabor, 569 F.3d 861, 865–67 (8th Cir. 2009)

(crime victims lack standing to compel a criminal prosecution); Mitchell v. McNeil, 487 F.3d

374, 378 (6th Cir. 2007) (“There is no statutory or common law right, much less a constitutional

right, to an investigation.”). Because plaintiff cannot establish the violation of a right secured by




                                                 4
the Constitution or laws of the United States, he fails to state a claim under § 1983. See West,

487 U.S. at 48.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (Docket No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 2nd day of October, 2018.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                               5
